DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SHO # 19-003
Re: Changes to Modified Adjusted Gross
Income (MAGI)-based Income
Methodologies
August 22, 2019
Dear State Health Official:
The purpose of this letter is to provide guidance to explain several legislative changes to the
modified adjusted gross income (MAGI)-based methodologies used for determining Medicaid
and CHIP eligibility. These changes stem from the following pieces of legislation: the Tax Cuts
and Jobs Act (Pub. L. No. 115-97, “TCJA”), enacted on December 22, 2017; the Bipartisan
Budget Act of 2018 (Pub. L. No. 115-123, “BBA of 2018”), enacted on February 9, 2018; and
the Helping Ensure Access for Little Ones, Toddlers, and Hopeful Youth by Keeping Insurance
Delivery Stable Act (Pub. L. No. 115-120, “HEALTHY KIDS Act”), enacted on January 22,
2018. This guidance provides states with information on how to implement these legislative
requirements, consistent with titles XIX and XXI of the Social Security Act (“Act”), for
individuals whose financial eligibility is determined using MAGI-based methodologies.
Background
Section 1902(e)(14) of the Act requires that state Medicaid agencies generally use “modified
adjusted gross income” and “household income,” as defined at section 36B(d)(2) of the Internal
Revenue Code of 1986 (the IRC) to determine Medicaid eligibility. Section 2107(e)(1)(H) of the
Act requires that MAGI and household income also be used to determine eligibility for the
Children’s Health Insurance Program (CHIP). For purposes of Medicaid and CHIP eligibility,
we refer to these definitions collectively as “MAGI-based methodologies.” MAGI-based
methodologies for Medicaid and CHIP are implemented in the regulations at 42 CFR 435.603
and 457.315, respectively. 1
In general, the calculation of MAGI-based income includes all taxable earned and unearned
income minus certain expenses such as student loan interest or IRA contributions that are
deductible in determining an individual’s adjusted gross income (AGI) for federal income tax
purposes. Three items must be added to adjusted gross income to determine an individual’s
MAGI (i.e., modified AGI): non-taxable foreign earned income, tax-free interest, and nontaxable Social Security benefits. There are a few discrete ways in which MAGI-based
1
Certain individuals are exempt from application of MAGI-based financial methodologies. Generally, these include
individuals whose eligibility is being determined on the basis of being age 65 or older, living with a disability or
blindness or needing long-term services and supports; and individuals for whom the state does not apply an income
test. A more detailed description of individuals for whom MAGI-based methodologies do not apply can be found in
regulations at 42 CFR 435.603(j).

Page 2 – State Health Official
methodologies used for Medicaid and CHIP differ from the definition of MAGI and household
income in the IRC. For example, MAGI-based methodologies for treatment of irregular income
received as a lump sum is different than the treatment of lump sum income under section 36B of
the IRC. These differences are set forth in regulations at 42 CFR 435.603(e).
Identifying the members of an individual’s household is important to determine the individual’s
total household income and family size. Under 42 CFR 435.603(f), for individuals intending to
file a tax return as well as the individuals they claim as tax dependents, the MAGI-based
household generally consists of the tax filer and his or her tax dependents. For individuals who
are not tax filers or tax dependents, “non-filer” rules set forth in 42 CFR 435.603(f)(3) are used
to determine the MAGI-based household. Under the non-filer rules, an individual’s household
generally consists of the family members, if living with the individual: the individual; the
individual’s spouse, if married; the individual’s children (including step children); and, if the
individual is a child, his/her parent(s) and sibling(s). The non-filer rules also are used for
children and tax dependents in certain living situations, as described in 42 CFR 435.603(f)(2)(i)(iii).
Once the composition of an individual’s household has been established, additional rules are
applied to determine whose income is counted in household income. Generally, the income of a
tax dependent in a household is not counted unless it is expected that the dependent will be
required to file a federal tax return – i.e., the income of the dependent is at or above the tax-filing
thresholds for tax dependents under the IRC. Under regulations at 42 CFR 435.603(d)(2), the
income of children in non-filing households also generally is excluded from household income
unless a child’s income meets the federal tax filing threshold. 2
The TCJA, the BBA of 2018 and the HEALTHY KIDS Act each amended the Act as well as tax
rules under the IRC in several ways, which impact the MAGI-based methodologies for Medicaid
and CHIP. The following discussion explains the changes brought about by these new laws.
Changes to Tax Filing Thresholds
In 2017, a single tax dependent under age 65 and not blind met the federal tax filing threshold if
he or she had $6,350 or more of gross income or $1,050 or more of unearned income. Gross
income includes both earned and unearned income. This meant that, generally, for a child with
unearned income below $1,050 and gross income below $6,350, none of the child’s income
would be included in determining household income. In contrast, all of the income of a child
with unearned income equal to or greater than $1,050 or total gross income equal to or greater
than $6,350 generally would be counted in household income.

2

Under MAGI-based methods, a child’s income is always counted when the child is the only person in his/her
MAGI-based household (or is living with his/her sibling(s)), regardless of whether or not the child’s income exceeds
the filing threshold. For example, the child’s income is counted in the case of a child living with his or her
grandparent(s) and neither parent is living with them nor claiming the child as a tax dependent. 42 CFR
435.603(d)(1)

Page 3 – State Health Official
The TCJA modified the tax filing threshold for most individuals. For tax year 2018, single tax
dependents who are under age 65 and not blind must file a federal tax return if any of the
following apply for the tax year: 3
1. Unearned income is more than $1,050;
2. Earned income is more than $12,000;
3. Gross income is more than the larger of –
a. $1,050; or
b. Earned income (up to $11,650) plus $350.
Further, the filing threshold is increased for tax dependents who are age 65 or older or who are
blind. For tax year 2018, single tax dependents who are age 65 or older and/or who are blind
must file a federal tax return if any of the following apply for the tax year:
1. Unearned income is more than $2,650 ($4,250 if 65 or older and blind);
2. Earned income is more than $13,600 ($15,200 if 65 or older and blind);
3. Gross income is more than the larger of –
a. $2,650 ($4,250 if 65 or older and blind); or
b. Earned income (up to $11,650) plus $1,950 ($3,550 if 65 or older and blind).
Attachment A includes a table comparing the 2017 and 2018 tax filing thresholds. The IRS
updates the standard deduction and filing thresholds annually for inflation.
Impact on Household Composition
For years prior to 2018, tax filers were allowed a deduction for each of their personal
exemptions, including their tax dependents. The TCJA reduced the personal exemption
deduction amount to $0 for tax years 2018 through 2025, meaning that tax filers will no longer
claim a deduction for their tax dependents on their federal tax return. Although taxpayers will no
longer claim personal exemption deductions, they must still claim their dependents on their tax
return by putting the name and Social Security Number of the dependent on the return to be
eligible for certain tax benefits such as the dependent care credit and the premium tax credit for
the child’s health insurance coverage. Claiming dependents also remains relevant for
determining household composition under the MAGI-based methodologies used by Medicaid
and CHIP. Thus, there is no change to the rules governing household composition under 42 CFR
435.603(f) for purposes of making MAGI-based eligibility determinations. 4
Changes to Countable Income
In addition to the changes noted above, the BBA of 2018 and TCJA made several changes to the
taxability of certain items, which similarly impact MAGI-based methodologies.

3
4

See IRS Publication 501, Table 2. https://www.irs.gov/pub/irs-pdf/p501.pdf.
See: https://www.irs.gov/pub/irs-drop/n-18-84.pdf.

Page 4 – State Health Official
Counting of Qualified Lottery and Gambling Winnings in MAGI-based Methods
Under 42 CFR 435.603(e)(1) of the current regulations describing the MAGI-based
methodologies, non-recurring income received as a lump sum is generally counted (if it is
taxable) as income only in the month received; if not spent, the money converts to savings,
which is a resource. 5 Section 53103 of the BBA of 2018 supersedes this regulatory rule in the
case of “qualified lottery winnings” and “qualified lump sum income” (i.e., gambling) of
$80,000 or greater. Specifically, section 53103, which added paragraph (K) to section
1902(e)(14) of the Act, requires that covered lottery and gambling winnings of $80,000 or
greater, which are received in a single payout, be counted not only in the month received, but
over a period of up to 120 months. The statute provides a formula for determining this period,
depending on the amount of the winnings. States must apply this formula to qualified lottery or
gambling winnings received beginning on or after January 1, 2018.
Qualified Lottery Winnings. Under section 1902(e)(14)(K)(v) of the Act, the term “qualified
lottery winnings” is defined as “winnings from a sweepstakes, lottery, or pool” described in
section 4402 of the IRC (which generally requires that these particular activities be conducted by
a state agency or under the authority of state law), or winnings from “a lottery operated by a
multistate or multijurisdictional lottery association.” Multijurisdictional lotteries include those
that include multiple entities of government.
While lottery winners generally have a choice between receiving a single payment or an annuity
that pays out in installments over a period of time (often in annual payments over 20 or 30
years), the definition of “qualified lottery winnings” in section 1902(e)(14)(K)(v) by its own
terms applies to the single payout option. Lottery winnings paid out in installments are not
required to be considered “qualified lottery winnings” under the statute, and we do not think that
interpreting the term to include such winnings would be consistent with the purpose of the
statute. In our analysis of the potential impact of the formula for qualified lottery winnings on an
annuity paid in installments, we found through many permutations of winnings that some
individuals could have winnings counted for a shorter time and others for a longer time under the
formula as compared to existing MAGI-based income counting. Due to the complexity of
various lotteries, payment amounts and scenarios, and in the absence of rulemaking to implement
this law, at this time we are not interpreting the definition of “qualified lottery winnings” beyond
the plain language of the statute. Therefore, lottery winnings paid out in installments would be
treated the same as other types of recurring income under 42 CFR 435.603(e). 6
With respect to non-cash prizes, like a car or boat, the statute does not clearly specify whether
such prizes are considered “qualified lottery winnings” under section 1902(e)(14)(K)(v) of the
Act. As an example, the winner of a sweepstakes may be awarded a boat, which is appraised at a
value of $110,000. Unlike a cash prize, however, a non-cash prize like the boat will begin to
depreciate immediately. Depending on the length of time that elapses between receipt and sale
5

There is one exception to this rule in the case of beneficiaries who receive lump sum income in a state that has
elected the option to use projected annual household income for current beneficiaries under 42 CFR 435.603(h)(2).
6
To address the fluctuations in monthly income of a lottery winner receiving annual annuity payments, under
MAGI-based rules at 42 CFR 435.603(h)(3), states currently may elect an option to account for “reasonably
predictable future income” by prorating lottery payments over a 12-month period to determine an average current
monthly income for Medicaid and CHIP.

Page 5 – State Health Official
of the item, the fair market value could be considerably less than the original appraised value.
Therefore, we believe that non-cash prizes should continue to be counted as lump sum income in
the month in which they are received and not counted as “qualified lottery winnings”.
Qualified Lump Sum Income. Section 1902(e)(14)(K)(vi) of the Act defines “qualified lump sum
income” as “income that is received as a lump sum from monetary winnings from gambling.”
Under this statute, the Secretary has discretion to define “gambling,” except that the activities
described in 18 U.S.C 1955(b)(4) must be included in the definition. These activities include:
betting pools; wagers placed through bookmakers; slot machines; roulette wheels; dice tables;
lotteries; and bolita or numbers games, or the selling of chances therein. The Secretary will
consider other activities proposed by one or more states to be included in the definition of
gambling. Absent a determination by the Secretary that inclusion of other activities in the
definition of gambling is appropriate, states may not include any other activities. Because the
statute specifically defines qualified lump sum income as “monetary winnings from gambling”
(emphasis added), non-cash prizes are not counted as qualified lump sum income for the
purposes of section 1902(e)(14)(K) of the Act
Formula for Counting Qualified Winnings. For qualified winnings from lotteries or gambling
activities occurring on or after January 1, 2018, states must count the winnings according to the
following formula:
Winnings less than $80,000 are counted in the month received;
• Winnings of $80,000 but less than $90,000 are counted as income over two months, with
an equal amount counted in each month; and
• For every additional $10,000 one month is added to the period over which total winnings
are divided, in equal installments, and counted as income.
The maximum period of time over which winnings may be counted is 120 months, which would
apply for winnings of $1,260,000 and above. A table showing the amount of monthly income
attributed to increasing amounts of qualified winnings and the number of months over which the
winnings is counted appears in Attachment B.
Treatment of Winnings for Other Household Members. Under section 53103(b)(2) of the BBA
of 2018, the requirement to count qualified lottery and gambling winnings in household income
over multiple months applies only to the individuals receiving the winnings. The determination
of household income for other members of the individual’s household are not affected. Thus, for
example, the total amount of qualified lottery or gambling winnings of a spouse or parent
continues to count only in the month received in determining the eligibility of the other spouse
and children.
Verification of lottery and gambling winnings. Under regulations at 42 CFR 435.940 through
435.952 and 457.380, states may accept self-attestation or require other verification of lottery
and gambling winnings. If a state requires other verification, per regulations at 42 CFR
435.952(c), the agency must first access available electronic data sources (such as a state lottery
winner database, if available) and may accept self-attestation of lottery and gambling winnings
before requesting documentation from the individual.

Page 6 – State Health Official
Hardship exemption. Section 1902(e)(14)(K)(iii) of the Act requires that states establish an
“undue medical or financial hardship” exemption, through a procedure and based on a standard
established by the state, in accordance with guidance provided by the Secretary, for individuals
impacted by the new treatment of lottery and gambling winnings. Pending further guidance from
the Secretary, states should develop a procedure and establish a reasonable standard for this
hardship exemption.
State responsibilities to ineligible applicants and beneficiaries. Applicants and beneficiaries
affected by the counting of lottery or gambling winnings maintain the ability to request a
determination on a non-MAGI basis, as described at 42 CFR 435.911. Individuals determined
financially ineligible for Medicaid or CHIP due to lottery or gambling winnings also have the
right to purchase health coverage through a Qualified Health Plan (QHP) on the Exchange and, if
eligible, claim a premium tax credit (PTC) for such purchase. Section 1902(e)(14)(K)(iv) of the
Act addresses certain state responsibilities to such applicants and beneficiaries, related to notices
and technical assistance. The Act specifies that the state agency provide notice to affected
individuals of the date on which the lottery or gambling winnings no longer will be counted for
the purpose of Medicaid or CHIP eligibility. States also must notify affected individuals of the
hardship exemption. In addition, the Act requires states to “inform the individual of the
individual’s opportunity to enroll in” a QHP on the Exchange, which states meet through
implementation of notices regulations at 42 CFR 435.917, 435.1200(e) and 457.340(e).
Section 1902(e)(14)(K)(iv)(II) requires states to “provide technical assistance to the individual
seeking to enroll in” a QHP. Consistent with coordination regulations at 42 CFR 435.1200(e)
and 42 CFR 457.350(i), the state agency takes appropriate action to transfer the electronic
account of an individual financially ineligible for Medicaid or CHIP to the Exchange. 7
Inasmuch as the existing account transfer procedures that states use under the coordination
regulations afford individuals needed assistance and provide the opportunity to enroll in
appropriate coverage, such existing procedure satisfy the requirement to provide technical
assistance.
MAGI Exclusion of Parent Mentor Compensation
Section 3004 of the HEALTHY KIDS Act extended the outreach and enrollment grant program
for children who are eligible for, but not enrolled in, Medicaid or CHIP. Section 2113(f)(1)(E)
of the Act provides that national, state, local, or community-based public or nonprofit private
organizations that use parent mentors, are eligible to receive such grants. A “parent mentor,”
defined in section 2113(f)(5) of the Act, is a parent or guardian of a Medicaid or CHIP-eligible
child who is “trained to assist families with children who have no health insurance coverage with
respect to improving the social determinants of the health of such children.”

7

Qualified lottery and gambling winnings are subject to federal income taxation in the year received. Because PTC
for subsidized purchase of a QHP is based on taxable income during the tax year, if the amount of winnings results
in individuals losing Medicaid or CHIP eligibility and their household income, including the lottery or gambling
winnings, exceeds the income limit for PTC (400 percent of the federal poverty level (FPL)), those individuals will
not qualify for a subsidized health plan for the year in which the winnings are received. However, because section
1902(e)(14)(K) of the Act applies only to MAGI-based methods for Medicaid and CHIP, such winnings will not be
counted in subsequent years for purposes of eligibility for the PTC for purchase of coverage through the Exchange.

Page 7 – State Health Official
In order to protect parent mentors from losing eligibility for Medicaid, section 3004 of the
HEALTHY KIDS Act amends section 1902(e)(14) of the Act to exclude parent mentor
compensation from their MAGI-based household income. New paragraph (J) provides that
“[a]ny nominal amount received by an individual as compensation, including a stipend, for
participation as a parent mentor” in a grant-funded program under section 2113 of the Act “shall
be disregarded for purposes of determining income eligibility of such individual for medical
assistance.” The disregard of parent mentor income applies only in the case of parent mentors
working with a grantee organization under section 2113 of the Act.
Nominal amounts paid as a stipend to a parent mentor are excluded from income. For payments
received as wages or other compensation, states have discretion to determine the threshold of a
“nominal amount.” CMS will alert states if a grant is awarded under section 2113 of the Act in
which the grantee plans to use parent mentors. We will be available to work with those states
and grantees to establish a process for applicants and beneficiaries to identify parent mentor
income that is not counted in determining eligibility under section 1902(e)(14)(J) of the Act.
Alimony Received
Prior to enactment of the TCJA, alimony as defined in IRC section 71 was considered taxable
income to the recipient. Section 11051 of the TCJA modified the alimony rules. Under the
TCJA, alimony payments under separation or divorce agreements finalized after December 31,
2018, or pre-existing agreements modified after December 31, 2018, are not included in the
income of the recipient. For individuals with alimony agreements finalized on or before
December 31, 2018, alimony continues to be included in the income of the recipient for the
duration of the agreement unless or until the agreement is modified. Treatment of alimony paid
is discussed below. The treatment of child support is unchanged: child support is not included
in the income of the recipient and thus not counted in MAGI-based income.
Discharged Student Loan Debt
Student loan debt that is discharged, forgiven or cancelled is generally treated as taxable income
to the borrower, and therefore the amount of discharged debt is included in MAGI-based
income. 8 However, section 11031 of the TCJA amended section 108(f) of the IRC to provide
an exception for tax years 2018 through 2025 in cases of discharged debt on account of the
death or permanent and total disability of the student. Under the amendment, discharged
student loan debt is not included in income (and not counted in the MAGI-based income) of a
borrower if the debt is discharged on account of the death or the permanent and total disability
of the student. (The borrower and the student may or may not be the same person.) Student
loan debt discharged under the foregoing circumstances is not counted as income in
determining household income for other members of the borrower’s household.
Changes to Deductions

8

A notable exception is the Public Service Loan Forgiveness program and certain teacher loan/healthcare loan
forgiveness programs, which do not lead to taxable income (26 USC 108(f)(1)).

Page 8 – State Health Official
As noted above, certain deductions are allowed under the IRC in determining adjusted gross
income, upon which MAGI is based. The TCJA eliminated several of these deductions.
Moving Expenses
Section 11049 of the TCJA, amending section 217 of the IRC, eliminated the deduction for
qualified moving expenses for tax years 2018 through 2025. Moving expenses, including
expenses incurred by the individual as well as reimbursements from an employer, should no
longer be deducted in calculating MAGI. This change does not apply to active duty members
of the military who are ordered to move or change duty station.
Alimony Paid
Under the TCJA, alimony payments under separation or divorce agreements finalized after
December 31, 2018, or pre-existing agreements modified after December 31, 2018, are not
deductible by the payer. For individuals with alimony agreements finalized on or before
December 31, 2018, alimony payments continue to be deductible. Child support payments
remain non-deductible.
Tuition and Fees Deduction
The payment of tuition and fees for qualified education expenses for postsecondary education
had been an allowable deduction. Amounts paid for these expenses for the taxpayer, spouse or
tax dependent typically could be deducted in computing adjusted gross income. Section 40203
of the BBA of 2018 amended section 222(e) of the IRC to eliminate this deduction, effective
January 1, 2018. Such tuition and fees paid are no longer deductible in calculating MAGI,
effective January 1, 2018.
The tuition and fees deduction is separate and distinct from the exclusion of scholarships,
awards or fellowships used solely for educational purposes from MAGI for purposes of
Medicaid and CHIP eligibility. This exclusion, which also applies for determining MAGI
under the IRC, remains in effect under the Medicaid regulations at 42 CFR 435.603(e)(2) and
CHIP regulations at 42 CFR 457.315.
State Requirement to Report Enrollment in MEC
Under Section 6055 of the IRC, states are required to provide Medicaid and CHIP beneficiaries
with IRS Form 1095-B, indicating that the beneficiary had minimum essential coverage (MEC)
for the tax year. States also must provide this information to the IRS. Under section 5000A of
the IRC, individuals not enrolled in MEC and not exempt are subject to a “shared responsibility
payment.” The TCJA reduced the shared responsibility payment to $0 beginning in tax year
2019. However, it did not eliminate the requirement for states to furnish Form 1095-B or to
provide information about Medicaid and CHIP enrollment to IRS. Therefore, states must
continue to send Forms 1095-B for Medicaid and CHIP coverage for tax year 2019 and beyond.
If there is any change to these reporting requirements, CMS will communicate the changes to
states.

Page 9 – State Health Official
Operational Considerations
In order to implement the changes to MAGI-based methods described in this letter, states may
need to make updates to eligibility policies and procedures and changes to eligibility systems
logic. In addition, states will need to be able to collect the relevant application information in
order to make accurate Medicaid and CHIP determinations. Capturing the information may
involve changes to applications and other forms, additional instructions or help text, or new
application questions. In order to implement needed systems changes, and in accordance with
42 CFR 433.112(b)(14), states may request enhanced 90 percent federal financial participation
for eligibility technology investments funded through an approved Advanced Planning
Document. CMS remains available to provide technical assistance to states on implementation
of such changes to ensure that states are able to make the changes as soon as possible.
We hope this information will be helpful. Questions and comments about the changes to
MAGI-based methodologies discussed in this bulletin may be directed to Stephanie Kaminsky,
Director, Division of Medicaid Eligibility Policy, CMCS, at
Stephanie.Kaminsky@cms.hhs.gov. Requests for technical assistance on revisions to the state’s
application and renewal processes needed to implement the changes to MAGI-based
methodologies may be directed to Jessica Stephens, Director, Division of Enrollment Policy and
Operations, CMCS, at Jessica.Stephens@cms.hhs.gov.
Sincerely,

Calder Lynch
Deputy Administrator and Director

Enclosures
cc:
National Association of Medicaid Directors
National Academy for State Health Policy
National Governors Association
American Public Human Services Association
Association of State Territorial Health Officials
Council of State Governments
National Conference of State Legislatures

Page 10 – State Health Official
Academy Health

Page 11 – State Health Official
Attachment A –
Tax Filing Thresholds
2017 Tax Filing Thresholds
$4,050 9
$6,350 (gross) - single

2018 Tax Filing Thresholds
$0
$12,000 (gross) - single 11

Tax filing threshold for single
tax dependent 12

$1,050 unearned; or
$6,350 earned; or
Gross income is more than
the larger of:
• $1,050; or
• Earned income (up to
$6,000) plus $350

$1,050 unearned; or
$12,000 earned; or
Gross income is more than the
larger of:
• $1,050; or
• Earned income (up to
$11,650) plus $350

Tax dependents > 65 or blind

$2,600 unearned; or
$7,900 earned; or
Gross income is more than
the larger of:
• $2,600; or
• Earned (up to $6,000)
plus $1,900

$2,650 unearned; or
$13,600 earned; or
Gross income is more than the
larger of:
• $2,650; or
• Earned income (up to
$11,650) plus $1,950

Tax dependent > 65 and blind

$4,150 unearned; or
$9,450 earned; or
Gross income is more than
the larger of:
• $4,150; or
• Earned (up to $6,000)
plus $3,450

$15,200 earned
$4,250 unearned income
Gross income is more than the
larger of:
• $4,250; or
• Earned income (up to
$11,650) plus $3,550

Personal Exemption Amount
Standard Deduction for most
people 10

9

See IRS Pub 17, Chapter 3; and Pub 501.
For individuals who are under age 65, not blind, not head of household and no one else can claim individual as a
dependent. See IRS Pub 17, Table 20-1 (2017) and Table 21-1 (2018); and IRS Pub 501, Table 6.
11
To be increased annually for inflation. See Internal Revenue Bulletin 2018-10 (March 5, 2018).
12
For individuals under age 65 and not blind. See IRS Pub 501, Table 2.
10

Page 12 – State Health Official
Attachment B –
Lottery and Gambling Winnings:
Months over which Income is Counted by Income Increment

From $
1
80,000
90,000
100,000
110,000
120,000
130,000
140,000
150,000
160,000
170,000
180,000
190,000
200,000
210,000
220,000
230,000
240,000
250,000
260,000
270,000
280,000
290,000
300,000
310,000
320,000
330,000
340,000
350,000
360,000
370,000
380,000
390,000
400,000
410,000

Up To $
79,999
89,999
99,999
109,999
119,999
129,999
139,999
149,999
159,999
169,999
179,999
189,999
199,999
209,999
219,999
229,999
239,999
249,999
259,999
269,999
279,999
289,999
299,999
309,999
319,999
329,999
339,999
349,999
359,999
369,999
379,999
389,999
399,999
409,999
419,999

# Months
Counted for
Medicaid
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35

From $
Up To $
420,000
429,999
430,000
439,999
440,000
449,999
450,000
459,999
460,000
469,999
470,000
479,999
480,000
489,999
490,000
499,999
500,000
509,999
510,000
519,999
520,000
529,999
530,000
539,999
540,000
549,999
550,000
559,999
560,000
569,999
570,000
579,999
580,000
589,999
590,000
599,999
600,000
609,999
610,000
619,999
620,000
629,999
630,000
639,999
640,000
649,999
650,000
659,999
660,000
669,999
670,000
679,999
680,000
689,999
690,000
699,999
700,000
709,999
710,000
719,999
720,000
729,999
730,000
739,999
740,000
749,999
750,000
759,999
760,000
769,999

# Months
Counted for
Medicaid
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
52
53
54
55
56
57
58
59
60
61
62
63
64
65
66
67
68
69
70

Page 13 – State Health Official

From $
770,000
780,000
790,000
800,000
810,000
820,000
830,000
840,000
850,000
860,000
870,000
880,000
890,000
900,000
910,000
920,000
930,000
940,000
950,000
960,000
970,000
980,000
990,000
1,000,000
1,010,000
1,020,000
1,030,000

Up To $
779,999
789,999
799,999
809,999
819,999
829,999
839,999
849,999
859,999
869,999
879,999
889,999
899,999
909,999
919,999
929,999
939,999
949,999
959,999
969,999
979,999
989,999
999,999
1,009,999
1,019,999
1,029,999
1,039,999

# Months
Counted for
Medicaid
71
72
73
74
75
76
77
78
79
80
81
82
83
84
85
86
87
88
89
90
91
92
93
94
95
96
97

From $
1,040,000
1,050,000
1,060,000
1,070,000
1,080,000
1,090,000
1,100,000
1,110,000
1,120,000
1,130,000
1,140,000
1,150,000
1,160,000
1,170,000
1,180,000
1,190,000
1,200,000
1,210,000
1,220,000
1,230,000
1,240,000
1,250,000
1,260,000

Up To $
1,049,999
1,059,999
1,069,999
1,079,999
1,089,999
1,099,999
1,109,999
1,119,999
1,129,999
1,139,999
1,149,999
1,159,999
1,169,999
1,179,999
1,189,999
1,199,999
1,209,999
1,219,999
1,229,999
1,239,999
1,249,999
1,259,999
or higher

# Months
Counted for
Medicaid
98
99
100
101
102
103
104
105
106
107
108
109
110
111
112
113
114
115
116
117
118
119
120

Page 14 – State Health Official
Attachment C –
Frequently Asked Questions:
Changes to Modified Adjusted Gross Income (MAGI)-based Income Methodologies
Lottery and Gambling Winnings
Q1.

Can you provide some examples of how lottery and gambling winnings would
impact individual applicants and beneficiaries?

A1.

Consider the following examples:
1. Sally is enrolled in Medicaid with MAGI-based household income of $1,200 per
month. She is single and has no dependents. On New Year’s Eve 2018, Sally wins
$192,000 playing roulette. How do Sally’s gambling winnings impact her MAGIbased income and eligibility for Medicaid?
a. Using the chart in Attachment B, we see that Sally’s winnings of $192,000
are counted in her MAGI-based income for 13 months, including the month
in which she receives the winnings. So they are counted in December 2018
through December 2019.
b. An equal amount of $14,769 is counted in each month ($192,000/13 months
= $14,769 per month).
c. Sally’s MAGI-based monthly income for December 2018 through December
2019 is $15,969 ($14,769 gambling winnings + $1,200 other MAGI-based
income) assuming no changes to her other MAGI-based income.
d. Because Sally’s income exceeds the state’s MAGI-based income standard,
the agency would provide Sally with a notice alerting her that she is no
longer eligible for Medicaid and her coverage will be terminated following
the advance notice period. The notice will also tell Sally that beginning
January 1, 2020, her gambling winnings will no longer be counted in her
MAGI-based income.
e. The Medicaid agency will transfer Sally’s account to the Exchange. Because
she is losing eligibility for Medicaid, she qualifies for a special enrollment
period and the Exchange will determine if she is eligible for advanced
payments of the premium tax credit.
2. Joe is a single individual who has no dependents. He earns $700 per month and has
no other income or deductions. Joe wins a scratch-off ticket paying out $50,000 on
May 15, 2019. The following month, Joe applies for Medicaid. How do his lottery
winnings impact his MAGI-based income and eligibility for Medicaid?
a. Using the chart in Attachment B, we see that Joe’s lottery winnings are
counted in MAGI-based methods for only one month. Because his winnings
are less than $80,000, they are counted only in the month received. So the
full amount of $50,000 is counted in May of 2019.
b. When Joe applies for Medicaid in June, his MAGI-based income will be
$700 and that will be used to determine his financial eligibility for Medicaid.

Page 15 – State Health Official
Q2.

How do lottery and gambling winnings received by parents impact their children’s
eligibility for Medicaid?

A2.

The changes to section 1902(e)(14) of the Act made by the Bipartisan Budget Act of
2018 (Pub. L. No. 115-123, “BBA of 2018”) only impact the MAGI-based household
income of the individuals who themselves receive the lottery or gambling winnings.
Therefore, when determining Medicaid eligibility for a child who lives with a parent, the
parent’s qualified lottery or gambling winnings would be treated the same as any other
lump sum income received and included in the child’s MAGI-based income only in the
month received, as described at 42 CFR 435.603(e)(1). Consider the following
example.
Justine is a single parent who lives with her son, Oscar, who is age 7. Justine and Oscar
have monthly MAGI-based income of $2,000 from Justine’s job. On April 14, 2019,
Justine submits a Medicaid application for Oscar. The following week Justine wins the
state lottery and receives a lump sum payment of $755,000. How do Justine’s lottery
winnings impact Oscar’s MAGI-based income and eligibility for Medicaid?
For the month of April, Oscar’s MAGI-based household income will be calculated as
$755,000 in lottery winnings, plus $2,000 in the other MAGI-based income, for a total
monthly income of $757,000 for a family of two. For the month of May, Oscar’s
MAGI-based income will be $2,000. Justine’s lottery winnings would count toward
Oscar’s MAGI-based income only in the month of April. If Justine applies for
Medicaid, using the chart in Attachment B, her winnings of $755,000 would be counted
in her MAGI-based income for 69 months (or, 5 years and 9 months), beginning in the
month in which she receives the winnings. That is, Justine’s winnings would be
counted in her MAGI-based income in April 2019 through December 2024. An equal
amount of $10,942 would be counted in each month ($755,000/69 months = $10,942 per
month).

Q3.

Do winnings from any state count under the lottery and gambling winnings
methodology?

A3.

Yes. Lottery and gambling winnings are treated the same regardless of the state in
which they were won. The methodology in section 1902(e)(14)(K) of the Act applies to
winnings an individual receives from any state.

Q4.

How are multiple instances of gambling winnings counted under the lottery and
gambling winnings methodology?

A4.

If a Medicaid or CHIP applicant or beneficiary wins monetary winnings from gambling
multiple times, the lottery and gambling winnings methodology is applied separately to
each instance of winning. Where the amount of months over which winnings are
counted overlap, those months are counted concurrently (each instance beginning and
ending as per the formula) and the countable income attributed to each month is added
together for each month.

Page 16 – State Health Official
Q5.

Are gambling losses subtracted from gambling winnings for the purposes of the
lottery and gambling winnings methodology?

A5.

No. Although there are circumstances in which gambling losses may be deducted from
income for the purpose of federal income taxes, gambling losses are not deducted from
winnings for the purposes of the lottery and gambling winnings methodology under
MAGI-based income methodologies for Medicaid and CHIP.

Q6.

How should the “gap-filling” rule at 42 CFR 435.603(i) apply to individuals whose
income is counted under the lottery and gambling winnings methodology?

A6.

The Medicaid “gap-filling” rule at 42 CFR 435.603(i), promulgated in March 2012, was
designed to prevent a potential gap in coverage for low-income individuals caused by
the slight differences in the MAGI methodologies used for purposes of premium tax
credit (PTC) eligibility and the MAGI-based methodologies used for purposes of
Medicaid and CHIP eligibility. Under the gap-filling rule, if an individual’s MAGIbased monthly household income for purposes of Medicaid eligibility is above the
applicable Medicaid income standard and the individual’s MAGI-based annual
household income for purposes of PTC eligibility is under 100 percent of the FPL (and
ineligible for a PTC due to too little income) the state is required to apply the MAGI
methodologies generally used for purposes of PTC eligibility in determining the
individual’s eligibility for Medicaid.
The different treatment of lottery and gambling winnings under the MAGI
methodologies for PTC eligibility versus the MAGI-based methodologies used for
Medicaid and CHIP may result in a situation in which an individual’s household income
for purposes of PTC eligibility in a given year will be under 100 percent FPL, but his or
her income applying MAGI-based methodologies (for purposes of Medicaid and CHIP
eligibility) will be over the Medicaid and CHIP eligibility thresholds. If applied in this
situation, the gap filling rule would result in approval of Medicaid or CHIP eligibility in
the year after receipt of the winnings. If applying the lottery and gambling methodology
would result in income over the Medicaid eligibility standard, applying the gap-filling
rule and determining such an individual eligible would not be consistent with the
intended result under the BBA of 2018. We believe that the new statutory provision
supersedes the regulatory policy in this situation. Thus, we have determined that states
should not apply the gap-filling regulation at 42 CFR 435.603(i) if doing so would result
in a determination contrary to the determination reached after applying the lottery and
gambling methodology added at section 1902(e)(14)(K) of the Act by the BBA.

Q7.

Are states required to keep a record of individuals found ineligible for a period of
time due to lottery or gambling winnings?

A7.

Per regulations at 42 CFR 431.17 and 435.914(a), states are required to maintain case
records on each applicant and beneficiary containing, among other things, facts essential
to supporting the agency’s denial or termination of eligibility. States are expected to
follow their standard recordkeeping protocol when an individual is denied or terminated

Page 17 – State Health Official
due to lottery or gambling winnings, including the period of time such records are
maintained. States are not required to establish a separate process specific to individuals
denied or terminated from coverage due to lottery or gambling winnings.
When an individual previously denied or terminated from coverage subsequently
reapplies for coverage, states typically are able to identify the individual’s previous
application or enrollment in the state’s program. Some states may have ready access to
the record of the individual’s prior winnings, and such states would be expected to take
this information into account in processing the individual’s new application. Other states
may want to establish a process to maintain a record of the monthly amount of winnings
of former applicants and beneficiaries to be counted as income as well as the duration
for which that amount is counted.
Other Questions
Below we answer frequently asked questions which are not related to the lottery and gambling
winnings methodology discussed in this letter.
Q8.

Now that alimony payments are treated differently under MAGI-based
methodologies depending on the date that the agreement was consummated or last
revised, how can states verify the date of execution of separation or divorce
agreements that include provision for alimony?

A8.

Under the general verification regulations at 42 CFR 435.945(a) and 435.952(c), states
have the flexibility to accept attestation of the date of the finalization or modification of
a separation or divorce agreement or to require paper documentation, provided that
electronic verification is not available or is inconsistent with the individual’s attestation.

Q9.

Does the change to the treatment of alimony affect or render obsolete the
mandatory eligibility group for extended Medicaid due to increased collection of
spousal support (42 CFR 435.115)?

A9.

No. The discussion of including alimony in income relates only to MAGI-based
methods, and not to any particular MAGI-based eligibility group. In particular, the
group for extended Medicaid eligibility based on the increased collection of spousal
support remains in effect as described under 42 CFR 435.115.
As noted in the SHO letter, if a separation or divorce agreement (or a modification to a
pre-existing agreement) was finalized after December 31, 2018, the alimony payments
under the agreement would not be counted in MAGI income and an increase would not
trigger the four-month extension of Medicaid eligibility. However, if a separation or
divorce agreement was finalized on or before December 31, 2018 (and is not modified
thereafter), the alimony payments under the agreement must be included in the income
of the recipient. In circumstances in which such alimony income meets the definition of
“spousal support” under title IV-D of the Act, and the recipient has an increased
collection of such support (e.g., through a scheduled increase, payment of arrears, or

Page 18 – State Health Official
through new collection on an existing support obligation) through the IV-D agency, the
family may qualify for the four-month extension of Medicaid eligibility group under 42
CFR 435.115.
Spousal support that does not meet the IRS definition of alimony is not included in
income and therefore an increased collection of such support would not trigger the
extension under 42 CFR 435.115. The five requirements for spousal support to be
alimony are:
1. Payment must be in cash;
2. Payment is received by (or on behalf of) a spouse under a divorce or separation
agreement;
3. The divorce or separation instrument does not designate such payment as a
payment not includable in gross income and not allowable as a deduction;
4. The payee spouse and the payer spouse are not members of the same household
at the time such payment is made; and
5. There is no liability to make any such payment (in cash or property) as a
substitute for such payments after the death of the payee spouse.

